MEMORANDUM ***
Raghavan Valiyandiyil (“Valiyandiyil”), a native and citizen of India, petitions for review of an order of the Board of Immigration Appeals summarily affirming an immigration judge’s denial of his applications for asylum and withholding of deportation. The immigration judge rejected the petition on the basis of an adverse credibility finding.
Factual findings of adverse credibility are reviewed under the deferential “substantial evidence” standard. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir.2000). In making an adverse credibility finding, the Board must state a legitimate basis to question the petitioner’s credibility and must offer specific, cogent reasons for disbelief. See Osorio v. INS, 99 F.3d 928, 931 (9th Cir.1996).
In this case, the immigration judge offered specific, cogent reasons for doubting Valiyandiyil’s credibility. Discrepancies in Valiyandiyil’s testimony go to the heart of his past persecution claim. There were major inconsistencies in his testimony regarding an alleged attack suffered at the hands of Hindu nationalists on April 10, 1995, especially regarding the nature of the assailants, the status of Valiyandiyil’s car after the attack, and the nature of Valiyandiyil’s subsequent hospitalization. Despite his claimed unfamiliarity with the *967Hindi language, Valiyandiyil had ample opportunity to review and reassess the content of his testimony given in Hindi.
We AFFIRM the judgment of the Board of Immigration Appeals.

 phis disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.